

Exhibit 10.7
   
May 7, 2014
VIA HAND DELIVERY


Mr. Frank Karbe
Exelixis, Inc.
210 East Grand Avenue
So. San Francisco, CA 94080


Re:    Exelixis Transition and Consulting Agreement
Dear Frank:
This letter shall be effective as of May 2, 2014 and sets forth the terms of the
executive transition and consulting agreement (the “Agreement”) that Exelixis,
Inc. (the “Company”) is offering to aid in your employment transition.
1.Transition Date. You will remain employed with the Company in your current
position, on the terms and conditions described herein, through the close of the
business on June 2, 2014 (the “Transition Date”).
2.    Transition Period. From the effective date of this Agreement through the
Transition Date (the “Transition Period”), you will continue in your capacity as
Chief Financial Officer, you will continue to perform your assigned duties to
the best of your abilities, and you will continue to abide by all Company
policies and procedures and any agreements between you and the Company. During
the Transition Period, you will be paid your current base salary and you will
continue to be eligible to participate in the Company’s employee benefit plans
pursuant to the terms of those plans.
3.    Accrued Salary and Paid Time Off. On the Transition Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Transition Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments regardless of whether or not you sign this
Agreement.
4.    Transition Benefits. If: (i) you timely sign and abide by the terms of
this Agreement, and allow the releases contained herein to become effective, and
(ii) on or within 21 days of your receipt of this Agreement, you execute and
return to the Company the Executive Agreement and Release attached hereto as
Exhibit A (the “Release”), and allow the releases contained in the Release to
become effective; then, the Company will provide you with the following
transition benefits:



 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 2











(a)    Transition Payment. The Company will pay you $519,488.32, subject to
payroll deductions and withholdings (the “Transition Payment”), in a single lump
sum amount on the first regular payday following the Release Effective Date (as
defined in the Release) and return of Company property (as provided herein).
(b)    COBRA Payments. If you timely elect continued coverage under COBRA for
yourself and/or any eligible dependents, the Company will pay the COBRA premiums
necessary to continue your current coverage (including eligible dependent
coverage), in the manner described in the Exelixis, Inc. Change in Control and
Severance Benefit Plan, until the earlier of: (i) a period of twelve (12) months
after the Transition Date; or (ii) until such time as you become eligible for
similar health insurance through another employer.  You agree to notify the
Company in writing within ten (10) business days upon becoming eligible for
similar health insurance through another employer.
(c)     Section 409A Compliance. It is intended that the Transition Payment be
exempt from Section 409A of the Internal Revenue Code (“Section 409A”) under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and will be
implemented and construed in accordance therewith to the greatest extent
permitted under applicable law.
5.    Consulting Agreement. You agree that you will serve as a consultant to the
Company after your Transition Date under the terms specified below. The
consulting relationship will commence on the Transition Date and continue until
June 2, 2015 (the “Consulting Period”), unless terminated earlier as provided
herein.
(a)    Consulting Services. You agree to provide consulting services to the
Company to assist in the transfer of responsibilities for day-to-day oversight
of those areas of the Company you have managed as Chief Financial Officer; in
addition, you agree to assist the company in connection with special projects
related to corporate finance and tax matters at the request and direction of the
Company’s President & CEO. In the performance of these services, you agree to
exercise the highest degree of professionalism and to utilize your expertise,
experience, and appropriate creative talents to the best of your ability. You
agree to make yourself available to perform such consulting services throughout
the Consulting Period, up to a maximum of forty (40) hours per week; provided,
however, your consulting services shall be limited to the extent necessary to
ensure that the Transition Date is treated as a “Transition from service” for
purposes of Section 409A.
(b)    Consulting Fees. During the Consulting Period, you will receive
consulting fees of $250 per hour for each hour and portion thereof during which
you actually provide services to the Company (“Consulting Fees”).
(c)    Equity Awards. Your outstanding equity awards will continue to vest
through the Consulting Period, provided that you remain in compliance with the
terms of this

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 3









Agreement. You will have three (3) months to exercise any vested equity
following the end of the Consulting Period. You understand and agree that the
tax treatment of certain of your stock options may change depending upon when
you exercise them and that the Company makes no representation as to the tax
treatment that will be afforded to any of your options.
(d)    Independent Contractor Relationship. Your relationship with the Company
during the Consulting Period is that of an independent contractor, and nothing
in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship. Except as
specifically provided in this Agreement, you will not be entitled to any of the
benefits which the Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing or retirement
benefits.
(e)    Taxes and Withholding. As a consultant, the Company will not withhold
from the Consulting Fees any amount for taxes, social security or other payroll
deductions. The Company will issue you a Form 1099 with respect to your
Consulting Fees. You acknowledge that you will be entirely responsible for
payment of any such taxes, and you hereby indemnify, defend and save harmless
the Company, and its officers and directors in their individual capacity, from
any liability for any taxes, penalties or interest that may be assessed by any
taxing authority with respect to all compensation you receive under this
Agreement, with the exception of the employer’s share of social security, if
any.
(f)    Limitations on Authority. You will have no responsibilities or authority
as a consultant to the Company other than as provided above. You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party unless authorized by the Company, in writing, to do so.
(g)    Proprietary Information and Inventions. You agree that your Employee
Propriety Information and Inventions Agreement (the “Confidentiality
Agreement”), a copy of which is attached hereto as Exhibit B, shall govern any
Company information to which you have access or which you develop, or inventions
made by you, while performing services during the Consulting Period.
(h)    Other Work Activities. Throughout the Consulting Period, you retain the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company, provided that such work does not unduly
hamper you in the performance of your consulting services, and that you remain
available to perform under this Agreement. The Company will make reasonable
arrangements to enable you to perform your work for the Company at such times
and in such a manner so that it will not interfere with other activities in
which you may engage. In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, and obtain the Company’s
written consent, before you obtain competitive employment, perform competitive
work for any business entity, or engage in any other work activity that is
competitive (as defined in the following sentence) with the Company’s interests.
For purposes of this Agreement, the term “competitive” shall mean any activity
or work for any entity engaged in, or providing advice to an

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 4









entity engaged in, the research, development or commercialization of
bio-pharmaceuticals for the treatment of prostate or renal cancer.
(i)    Termination of the Consulting Period. The Consulting Period shall end on
the earliest to occur of the following:
(1)    Expiration of the Consulting Period. The Consulting Period shall end on
June 2, 2015, unless terminated earlier as provided herein.
(2)    Your Notice. You may terminate the Consulting Period at any time upon two
(2) weeks’ written advance notice. If the Consulting Period is terminated by you
for any reason, you will be entitled to all Consulting Fees (or pro rata portion
thereof) and equity vesting earned through the last date that you provide
consulting services, but you shall not receive any Consulting Fees or continued
equity vesting through the scheduled end of the Consulting Period.
(3)    Notice by the Company For Breach. The Company may end the Consulting
Period immediately if you breach any of your obligations hereunder or breach any
of your obligations under your Confidentiality Agreement. In such an event, you
will be entitled to all Consulting Fees (or pro rata portion thereof) and equity
vesting earned through the last date that you provide consulting services, but
you shall not receive any Consulting Fees or compensation through the scheduled
end of the Consulting Period.
6.    No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you have not earned and will not receive
from the Company any additional compensation, severance, or benefits on or after
the Transition Date, with the exception of any vested right you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). You acknowledge and agree that the benefits provided hereunder are in
lieu of any severance benefits to which you may be entitled under the Exelixis,
Inc. Change in Control and Severance Benefit Plan or any other source.
7.    Expense Reimbursements. You agree that, within thirty (30) days of the
Transition Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Transition
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
8.    Return of Company Property. By no later than the close of business on the
Transition Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property (except as provided in the following
sentence) in your possession or control. You may retain your Company-provided
laptop, iPad and cell phone, but you must first provide them to the Company so
that the Company may remove all confidential or proprietary data. You agree that
you will make a diligent search to locate any such documents, property and
information within the timeframe referenced above. In addition, if you have used
any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within five (5)

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 5









business days after the Transition Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the severance benefits provided
hereunder. Notwithstanding the foregoing, you may retain any Company property,
documents or information necessary for you to provide your consulting services
hereunder.
9.    Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your signed Employee Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B for your reference.
10.    Nondisparagement. You agree not to disparage the Company, and the
Company’s officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation and the Company agrees to instruct its directors and senior officers
not to disparage you; provided that any such party may respond accurately and
fully to any request for information if required by legal process.
11.    No Voluntary Adverse Action. You agree that you will not voluntarily
(except in response to legal compulsion) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.
12.    Cooperation. For the 12-month period following the Transition Date, you
agree to cooperate fully with the Company in connection with its actual or
contemplated defense, prosecution, or investigation of any claims or demands by
or against third parties, or other matters arising from events, acts, or
failures to act that occurred during the period of your employment by the
Company. Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony. The Company will reimburse you for reasonable out-of-pocket
expenses you incur in connection with any such cooperation (excluding foregone
wages) and will make reasonable efforts to accommodate your scheduling needs so
as not to unreasonably interfere with your then employment or business
activities. The Company will fully indemnify you to the maximum extent permitted
by law for any such cooperation.
13.    No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
14.    Release of Claims.
(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 6









release the Company, and its affiliated, related, parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date you sign this Agreement (collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, or equity in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).
(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; (iii) any claims for
accrued vested benefits under the Company’s ERISA-qualified employee benefit
plans; and (iv) any claims for breach of this Agreement. In addition, nothing in
this Agreement prevents you from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, the California Department of Fair Employment and Housing,
or any other government agency, except that you acknowledge and agree that you
hereby waive your right to any monetary benefits in connection with any such
claim, charge or proceeding. You represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.
(d)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your ADEA Waiver
does not apply to any rights or claims that may arise after the date that you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) the ADEA Waiver will not be
effective

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 7









until the date upon which the revocation period has expired, which will be the
eighth day after the date that this Agreement is signed by you provided that you
do not revoke it.
(e)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
15.    Miscellaneous. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile and scanned image copies of signatures shall be equivalent to original
signatures.
If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days after your receipt of this Agreement, and then send me the
fully signed Agreement. The Company’s offer contained herein will automatically
expire if we do not receive the fully signed Agreement from you within this
timeframe.
We wish you the best in your future endeavors.

 
 

--------------------------------------------------------------------------------

Frank Karbe
May 7, 2014
Page 8









Sincerely,
EXELIXIS, INC.




By:    /s/ Michael M. Morrissey
Michael M. Morrissey
President & Chief Executive Officer
 
Exhibit A – Employee Agreement and Release
Exhibit B – Employee Proprietary Information and Inventions Agreement




UNDERSTOOD AND AGREED:


/s/ Frank Karbe    
Frank Karbe


May 7, 2014_______________________________
Date



 
 

--------------------------------------------------------------------------------




EXHIBIT A


EXECUTIVE AGREEMENT AND RELEASE


(To be signed on or within twenty-one (21) days after Receipt)
In consideration for the severance benefits provided to me by Exelixis, Inc.
(the “Company”) pursuant to my transition and consulting agreement with the
Company dated May 7, 2014 and effective as of May 2, 2014 (the “Agreement”), I
agree to the terms below.
I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act or otherwise) in connection with my work with the Company; and I have not
suffered any injury or illness in connection with my work with the Company for
which I have not already filed a claim.
I hereby release the Company, its current and past parents, subsidiaries,
successors, predecessors, and affiliates, and each of such entities’ current and
past officers, directors, agents, servants, employees, partners, members,
managers, attorneys, shareholders, successors, and assigns, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, arising out
of or in any way related to agreements, events, acts or conduct at any time
prior to and including the date I sign this Employee Agreement and Release (the
“Release”).
This release of claims includes, but is not limited to, a release of: (a) all
claims directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment; (b) all
claims or demands related to salary, bonuses, fees, retirement contributions,
profit-sharing rights, commissions, stock, stock options, or any other ownership
or equity interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation or benefit; (c)
claims for breach of contract, wrongful termination, or breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for negligence, fraud, defamation, intentional and negligent infliction of
emotional distress, and/or physical injuries; and (e) all federal, state, and
local statutory claims or causes of action in any jurisdiction, including but
not limited to, claims for discrimination, harassment, retaliation, attorneys’
fees, or claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Fair Employment and Housing Act (as amended), and/or the California
Labor Code.
Notwithstanding the foregoing, excluded from this release are: (i) any rights I
have under the Agreement; (ii) any rights to indemnification I may have pursuant
to any written indemnification agreement to which I am a party or of which I am
a third party beneficiary, or under applicable law; or (iii) any rights or
claims that cannot be waived as a matter of law. I am waiving, however, my right
to any monetary recovery should any governmental agency or entity pursue any
claims on my behalf.

A-1
 
 
 

--------------------------------------------------------------------------------




I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (the “Release ADEA Waiver”), and that the
consideration given for the Release ADEA Waiver in this paragraph is in addition
to anything of value to which I am already entitled. I further acknowledge that
I have been advised, as required by the ADEA, that: (i) my Release ADEA Waiver
does not apply to any rights or claims that may arise after the date that I sign
this Release; (ii) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (iii) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign it earlier); (iv) I have seven (7) days following the date I sign this
Release to revoke the Release ADEA Waiver (by providing written notice of my
revocation to the Company’s CEO); and (v) the Release ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Release is signed by me provided
that I do not revoke it (the “Release Effective Date”).
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.


By: /s/ Frank Karbe    
Frank Karbe


Date:    May 7, 2014____________________

A-2
 
 
 

--------------------------------------------------------------------------------




EXHIBIT B


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
[exel20140630ex107image1.gif]    
EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
(U.S. EMPLOYEES)


In consideration of my employment by Exelixis, Inc. or any of its affiliated
companies (the "Company"), and the compensation paid to me, I hereby agree as
follows:
1.    NONDISCLOSURE
1.1    Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter for a period of ten (10) years, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company's Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing. I will obtain Company's written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign and agree to assign to the Company any rights, title and interest
that I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2    Proprietary Information. The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, "Proprietary
Information" includes tangible and intangible information relating to biological
and organic materials and/or protocols, including, but not limited to,
antibodies, cell lines, samples of assay components, media and/or cell lines and
procedures and formulations for producing any such assay components, media
and/or cell lines, formulations, products, processes, know-how, designs,
formulas, methods, developmental or experimental work, clinical data,
improvements, discoveries, plans
 
for research, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, and information regarding the skills and compensation of other
employees of the Company. Notwithstanding the foregoing, it is understood that,
at all such times, I am free to use information which is generally known in the
trade or industry, which is not gained as result of a breach of this Agreement.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter for a period of ten (10) years, I will hold Third Party Information
in the strictest confidence and will not disclose to anyone (other than Company
personnel or other authorized representatives who need to know such information
in connection with their work for the Company) or use, except in connection with
my work for the Company, Third Party Information unless expressly authorized by
an officer of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other third party to whom I have an obligation of confidentiality, and I will
not bring onto the premises of the Company any unpublished documents or any


A-3
 
 
 

--------------------------------------------------------------------------------




property belonging to any former employer or any other third party to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or third party. I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.
2.    ASSIGNMENT OF INVENTIONS.
2.1    Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2    Prior Inventions. Inventions which are the subject of a pending patent
application or issued patent, and have been reduced to practice prior to the
commencement of my employment with the Company, are excluded from the scope of
this Agreement. To preclude any possible uncertainty, I have set forth on
Exhibit B, attached hereto, a complete list of all inventions, listed by Country
filed patent number, that I have, alone or jointly with others, reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. If
no such disclosure is attached, I represent that there are no Prior Inventions.
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, have modified, use, have used, sell,
have sold, import and have imported such Prior Invention unless a portion is
restricted by a prior obligation, in which case such portion may be excluded.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, in whole or in part, Prior Inventions in any Company Inventions
without the Company's prior written consent.
 
2.3    Assignment of Proprietary Rights. Subject to Sections 2.4 and 2.6, I
hereby assign and agree to assign in the future all my right, title and interest
in and to any and all Proprietary Rights (which are filed in patent applications
or made or first fixed in a tangible medium, as applicable) to the Company
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, during the period of my employment with the
Company. Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 2, are hereinafter referred to as "Company
Inventions."
2.4    Nonassignable Inventions. This Agreement does not apply to an invention
which qualifies fully as a nonassignable invention under applicable state laws.
For California-based employees, Section 2870 et seq. of the California Labor
Code (hereinafter "Section 2870") requires that I receive the notification on
Exhibit A (Limited Exclusion Notification) and by my signature below, I
acknowledge receipt of the notification.
2.5    Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all inventions
authored or made by me, either alone or jointly with others. In addition, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf within one (1) year after termination of my employment and provide a copy
of such patent application(s) in written and electronic form; I will provide
said disclosure and/or copies within thirty (30) days of conception, making
and/or reduction to practice, or filing, respectively. At the time of each such
disclosure, I will advise the Company in writing of any inventions that I
believe fully qualify for protection under applicable state laws (including in
California, Section 2870); and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to inventions that qualify fully for
protection under the provisions of applicable state laws. In any event, I will
preserve the confidentiality of any invention that does not fully qualify for
protection under applicable state laws.


B-1
 
 
 

--------------------------------------------------------------------------------




2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including
without limitation the United States, as directed by the Company.
2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
the United States Copyright Act (17 U.S.C., Section 101).
2.8    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end, I will execute, verify and deliver such documents and perform such
other acts (including but not limited to patent applications and assignments)
and perform such other acts (including appearances as a witness) as the Company
may reasonably request for use in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing such Proprietary Rights and the assignment
thereof. In addition, I will execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designee. My obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of my employment,
but the Company shall compensate me at a reasonable rate after my termination
for the time actually spent by me at the Company's request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and on my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes,
 
sketches, drawings and in any other form that may be required by the Company) of
all Proprietary Rights developed by me and all inventions made by me during the
period of my employment at the Company, which records shall be available to and
remain the sole property of the Company at all times.
4.    ADDITIONAL ACTIVITIES. I agree that during the period of my employment by
the Company I will not, without the Company's express written consent, engage in
any employment or business activity which is competitive with, or would
otherwise conflict with, my employment by the Company. I agree further that for
the period of my employment by the Company and for one (l) year after the date
of termination of my employment by the Company, I will not induce any employee
of the Company to leave the employ of the Company.
5.    NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
6.    RETURN OF COMPANY PROPERTY. When I leave the employ of the Company, I will
deliver to the Company any and all property of the Company, including without
limitation laboratory notebooks, drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
personal property situated on the Company's premises, including computers,
email, disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.
Prior to leaving, I will cooperate with the Company in completing and signing
the Company's termination statement verifying my compliance with the terms of
this Agreement.
7.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific


B-2
 
 
 

--------------------------------------------------------------------------------




performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.
8.    NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
Director, Human Resources
Exelixis, Inc.
170 Harbor Way
P.O. Box 511
South San Francisco, CA 94083-0511


_______________________________________
_______________________________________
_______________________________________
9.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby give consent to Company to notify my new employer of my rights
and obligations under this Agreement.
10.    GENERAL PROVISIONS.
10.1    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Mateo
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.
10.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent
 
compatible with the applicable law as it shall then appear.
10.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
10.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
10.5    Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without advance notice and with or without
cause. This is called "employment at will," and no one other than the President
of the Company has the authority to alter this arrangement, to enter into an
agreement for employment for a specified period of time, or to make any
agreement contrary to this policy. Furthermore, any such agreement must be in
writing and must be signed by both the President of the Company and me.
10.6    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
10.7    Advice of Counsel.     I acknowledge that, in executing this agreement,
I have had the opportunity to seek the advice of independent legal counsel, and
I have read and understood all of the terms and provisions of this agreement.
This Agreement shall not be construed against any party by reason of the
drafting or preparation hereof.




[signature page follows]




B-3
 
 
 

--------------------------------------------------------------------------------





10.8    Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.
This Agreement shall be effective as of the first day of my employment with the
Company, namely: Feb 6, 2004.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT B TO THIS AGREEMENT.


EMPLOYEE


Dated:     Feb 10, 2004                


Signature    /s/ Frank Karbe            


Printed Name:    Frank Karbe    




COMPANY


Dated:        2/6/04                        


Signature:    /s/ Pamela Simonton            


Printed Name: Pamela Simonton         




B-4
 
 
 

--------------------------------------------------------------------------------




EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company's equipment, supplies,
facilities or trade secret information except for those inventions that either:
1.Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company; or
2.Result from any work performed by you for the Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
I ACKNOWLEDGE RECEIPT of a copy of this notification.
By: Frank Karbe    
(PRINTED NAME OF EMPLOYEE)
Date: Feb 10, 2004    
WITNESSED BY::


Amy Rios                    
(PRINTED NAME OF REPRESENTATIVE)











    A-1.

--------------------------------------------------------------------------------




EXHIBIT B
PRIOR INVENTIONS


TO:        Exelixis, Inc.


FROM:    Frank Karbe            
DATE:    Feb 10, 2004            
SUBJECT:
Prior Inventions

1.    Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Exelixis Pharmaceuticals, Inc. (the "Company") that have whatever recited
above by me alone or jointly with others prior to my engagement by the Company:


x    No inventions or improvements.
¨     See below:
            
            
            
¨ Additional sheets attached.
2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
Invention or Improvement    Party(ies)        Relationship
1.                        
2.                        
3.                        
¨ Additional sheets attached.



















 